Oceana Partners 

--------------------------------------------------------------------------------

CORPORATE FINANCE


March 16, 2007


Mr. Rupert Galliers-Pratt
Chief Executive Officer
Vistula Communications Services, Inc.
405 Park Avenue, Suite 801
New York, NY 10022


Dear Rupert,


This engagement letter shall serve as our agreement (the “Agreement”) under
which Oceana Partners, LLC (“Oceana” or the “Advisor”) is retained as a
financial advisor and placement agent to Vistula Communications Services, Inc.
(the “Company”) for placing, on a private basis, approximately $2.5 million to
$3 million of the Company’s securities (the “Financing”). In connection
therewith, the parties hereto agree as follows:


1. Information and Coordination. The Company will supply Oceana with all current
publicly disclosed information respecting the Company’s business prospects and
operations (the “Information”). The Company recognizes and confirms that Oceana
(a) will use and rely primarily on the Information in performing the services
contemplated by this Agreement without having independently verified the same,
(b) does not assume responsibility for the accuracy or completeness of the
Information and (c) will not make an appraisal of any assets of the Company or
any prospective investors or purchaser of the Offering. To the best of the
Company’s knowledge, the Information to be furnished by the Company, when
delivered, will be true and correct in all material respects and will not
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements contained therein not misleading. The Company
shall make available to Oceana and/or shall agree to have professionally
prepared at the Company’s expense, all financial statements, marketing
materials, subscription documents and other information which, in Oceana’s
reasonable judgment, shall be necessary or appropriate. The Company will
promptly notify Oceana if it learns of any material inaccuracy or misstatement
in or material omission from, any Information theretofore delivered to Oceana.
Advisor will coordinate its activities with the Company regarding the marketing
of the securities to investors during the term of this Agreement, as herein
defined. The Company will make senior management reasonably available for
meetings with prospective investors.


2. Term. This Agreement shall become effective on the execution date hereof and,
unless previously terminated pursuant to Paragraph 9 below, shall continue in
effect until the earlier of the completion of the Financing, or, if no terms,
letter of intent or other agreement with Oceana Investors has been agreed to by
the Company regarding the Financing, then sixty (60) days from the date of this
Agreement (the "Termination Date"). The period from the date hereof until the
Expiration Date is hereafter referred to as the “Term.”


3. Compensation. 




a.)  
In connection with the Financing, on each date on which any securities are
issued and cash is received by the Company from new investors (including Jana
Partners and their affiliates even though Jana is an existing investor
(collectively, “New Investors”)) the Company shall pay to Oceana or its
designee, in cash, a commission equal to eight percent (8%) of the gross
purchase price for the securities from New Investors only. In addition, the
Company shall issue to Oceana, or its designee, two five year common stock
purchase warrants (the "Warrants"), each exercisable at a $1.00 to purchase one
share of common stock, for every dollar raised in the Financing from New
Investors. The Warrants shall be exercisable upon issuance, shall expire five
years from the Closing Date, unless otherwise extended by the Company, and shall
have cashless exercise provisions. The Warrants shall also have piggyback and
demand registration rights, anti-dilution and such other similar provisions
identical to the equity or equity linked securities issued on the Closing Date.

 

--------------------------------------------------------------------------------

Oceana Partners LLC
275 Seventh Avenue, Suite 2000
New York, New York 10001
Phone (212) 661-5353 Fax (646) 486-6885
 

--------------------------------------------------------------------------------




Oceana Partners 

--------------------------------------------------------------------------------

CORPORATE FINANCE
 

b.)  
The Company shall have the right to reject in whole or in part any proposed
purchaser of the securities in its sole and absolute discretion. Oceana shall
not be entitled to any commission hereunder relating to such proposed purchaser.




c.)  
This agreement shall act as irrevocable payment authorization instructions
authorizing wire payment of the cash portion of any fee directly to Oceana on
the Closing Date.



4. Retainer.  No retainers shall be payable hereunder.


5. Expenses. Oceana will be promptly reimbursed by the Company for all
reasonable and authorized out-of-pocket expenses incurred in connection with its
activities hereunder. These expenses may include, but are not limited to, travel
and lodging expenses, due diligence and investor meetings and events, expenses
to print documents for the Company, and postal expenses incurred for mailing
documents, such as materials to investors, for the Company. Oceana shall not
incur any expenses or series of related expenses, subject to reimbursement by
the Company hereunder, which are in excess of $250, without obtaining the
Company’s prior written approval.


6. Indemnification. To the extent the Advisor becomes involved in any capacity
in any action, claim, proceeding or investigation brought or threatened by any
person, including the Company’s stockholders, related to or arising out of or in
connection with this Agreement, the Company will promptly reimburse the Advisor
for reasonable legal and other expenses as and when they are incurred in
connection therewith. The Company will indemnify and hold the Advisor harmless
from and against any losses, claims, damages, liabilities or expense to which
the Advisor may become subject under any applicable Federal or state law, or
otherwise, related to, arising out of or in connection with this Agreement,
whether or not any pending or threatened action, claim, proceeding, or
investigation giving rise to or on the Advisor’s behalf and whether or not in
connection with any action, proceeding or investigation in which the Advisor is
a party, except as to that portion of any such loss, claim, damage, liability or
expense which is found by a court of competent jurisdiction in a judgment which
has become final, in that it is no longer subject to appeal or review, to have
resulted from the Advisor’s bad faith or gross negligence. The Advisor agrees to
promptly notify the Company of any action, claim, proceeding or investigation
with regard to which the Company may be liable for indemnification pursuant to
the terms of this Agreement. Neither the termination of this Agreement nor the
completion of the services provided hereunder shall affect these indemnification
provisions which shall remain operative and in full force and effect.
 

--------------------------------------------------------------------------------




Oceana Partners 

--------------------------------------------------------------------------------

CORPORATE FINANCE
 
7. Arbitration. Any dispute between the Company and Oceana shall be subject to
binding arbitration before a three-arbitrator panel in accordance with the rules
of the American Arbitration Association. Prior to the selection of the
arbitrators of the binding arbitration, the parties shall first attempt
non-binding mediation before a mediator selected by said Association. In the
event the mediator makes a determination and only one of the parties refuses to
accept said determination, then the refusing party shall be responsible for all
arbitration and attorney’s fees of the other party should the refusing party
receive a less favorable result from the binding arbitration, subject however to
the discretion of the arbitrators to reallocate these costs if cause is so found
by the arbitrators.


8. Amendments This Agreement may only be varied by written agreement between the
Advisor and the Company. All such variations shall only be effective when in
writing, signed by the duly authorized representatives of both parties.


9. Termination Subject to Paragraph 6, the provision of services hereunder may
be terminated prior to the Termination Date by the Company and/or the Advisor by
giving written notice to the other party in the following events:


- force majeure, defined as a situation which, in the opinion of either party,
creates any change or development in existing laws and regulations or in local
or international financial, political, military, economic or market conditions
or currency exchange rate which is likely to render impossible the Financing and
the Sale;
 
- breach of any commitments hereunder by either party (which is not remedied
within 14 days after written notification to such effect);
 
In the event that the Agreement is terminated prior to the Termination Date
because of a breach by the Company, the Company will forthwith pay the Advisor
those of its expenses and fees incurred or owing up to the Termination Date. 
 
10. Tail. Within 20 business days of the Termination Date, the Advisor shall
deliver to the Company a list identifying all investors (not including prior
investors) that Oceana had solicited in connection herewith (a “Tail Investor”).
In the event the Company thereafter receives funding from any Tail Investor or
an affiliate thereof, within 12 months of the Termination Date (the “Tail
Period”), then the Company shall pay the Advisor the fee as described in
Paragraph 3 (the “Tail Fee”). The Tail Fee shall apply to any Tail Investors,
including their affiliates, and to any third party investor introduced to the
Company by Tail Investors or affiliates thereof assuming such third party
investor was not previously in discussions with the Company before such
introduction.


11. Notices. Notices shall be served to the address/fax number of each party set
out in this letter (or such other address as any of the parties may notify to
the other in writing from time to time). Such notice shall be deemed to be duly
given or made when it shall have been delivered by registered mail, courier or
fax, which shall be confirmed by registered mail or courier, to the party to
which it is required to be given or made.


--------------------------------------------------------------------------------




Oceana Partners 

--------------------------------------------------------------------------------

CORPORATE FINANCE
 
CONTACT ADDRESSES:


Oceana Partners LLC:
 
Mr. Courtlandt G. Miller
   
Oceana Partners LLC
   
275 Seventh Avenue, Suite 2000
   
New York, NY 10001
   
Tel: 212 661-5353
   
Fax: 646 486-6885
     
Vistula Communications Services, Inc.:
 
Mr. Rupert Galliers-Pratt
   
Chief Executive Officer
   
Vistula Communications Services, Inc.
   
405 Park Avenue, Suite 801
   
New York, NY 10022
   
Tel. 917 770-1754
         
and
         
Foley Hoag, LLP
   
Paul Bork
   
155 Seaport Boulevard
   
Boston, MA 02110
   
Tel. 617 832-1000





12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.


13. Miscellaneous. This Agreement sets forth the understanding of the parties
relating to the subject matter hereof, and supersedes and cancels any prior
communications, understandings and agreements between the parties with respect
to the subject matter hereof. This Agreement cannot be modified or changed, nor
can any of its provisions be waived, except in writing when signed by both
parties.


If the foregoing meets with your understanding, kindly acknowledge your
acceptance at the place indicated on this letter and on the enclosed copy of
this letter. Please return one of the executed letters to me and keep one for
your files.    


Sincerely,


Oceana Partners LLC


/s/ Courtlandt G. Miller

--------------------------------------------------------------------------------

Courtlandt G. Miller
Senior Managing Director


ACCEPTED AND AGREED TO BY:


Vistula Communications Services, Inc.


/s/ Jared P. Taylor

--------------------------------------------------------------------------------

Jared P. Taylor
Chief Financial Officer 
 

--------------------------------------------------------------------------------

